        Case 6:20-cr-00005-CCL Document 2 Filed 05/27/20 Page 1 of 3
                                                                    F!LED
                                                                    MAY 2 7 2020
TIMOTHY J. RACICOT
                                                                Clerk, U.S. District Couri
Assistant U.S. Attorney                                           District Of Montana
                                                                        M'?-~oula
U.S. Attorney's Office
105 East Pine St., 2 nd Floor
Missoula, MT 59801
P.O. Box 8329
Missoula, MT 59807
Phone: (406) 542-8851
Fax: (406) 542-1476
Email: Tim.Racicot2@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION

 UNITED STATES OF AMERICA,                 CR 20- S- -H-    CL L..
             Plaintiff,                    INDICTMENT

       vs.                                 PROHIBITED PERSON IN POSSESSION
                                           OF A FIREARM
                                           Title 18 U.S.C. § 922(g)(8)
 RUSSELL SCOTT WILKEY,                     (Penalty: Ten years imprisonment,
                                           $250,000 fine, and three years supervised
             Defendant.                    release)

                                           FORFEITURE
                                           Title 18 U.S.C. 924 d)

THE GRAND JURY CHARGES:

      That on or about October 28, 2019, at Three Forks and within Broadwater

County, in the State and District of Montana, the defendant, RUSSELL SCOTT

WILKEY, knowing he was subject to a court order issued by the Twentieth


                                       1
            Case 6:20-cr-00005-CCL Document 2 Filed 05/27/20 Page 2 of 3


Judicial Circuit Court, Glades County, Florida, on October 21, 2015, case number

2015-129DR, and which was issued after a hearing of which he received actual

notice and at which he had an opportunity to participate, said order restraining him

from harassing, stalking, and threatening an intimate partner, that by its terms

explicitly prohibited the use, attempted use and threatened use of physical force

against such intimate partner that would reasonably be expected to cause bodily

injury, knowingly possessed, in and affecting interstate commerce, firearms and

ammunition, in violation of 18 U.S.C. § 922(g)(8).

                            FORFEITURE ALLEGATION

      Upon conviction of the offense set forth in this indictment, the defendant,

RUSSELL SCOTT WILKEY, shall forfeit, pursuant to 18 U.S.C. § 924(d), any

firearms and ammunition involved in any knowing violation of said offense.         The

property to be forfeited includes, but is not limited to, the following:

       1.    A Leinad Inc., model DD, 451410 bore, Derringer pistol (serial number

M0002922 l );

      2.     A Savage, model Springfield 187N, 22 caliber rifle; and,

      3.     Two rounds of Remington 451410 caliber ammunition.

Ill

Ill

Ill

                                           2
          Case 6:20-cr-00005-CCL Document 2 Filed 05/27/20 Page 3 of 3



        A TRUE BILL.




JOSE
Crimi    1 Chief Assistant U.S. Attorney




                                           3
